Citation Nr: 1343186	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his May 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge to be conducted by video-conference.  In a July 2011 letter, the Veteran was notified that his requested hearing had been scheduled for a date in August 2011.  However, he failed to appear for his scheduled Board hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2013). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals the Veteran's representative's November 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a final decision issued in April 2007, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for asthma.  

2.  Evidence added to the record since the final April 2007 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.

CONCLUSIONS OF LAW

1.  The April 2007 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006) [(2013)]. 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, an April 2009 letter, sent prior to the August 2009 rating decision, advised the Veteran that his claim for service connection for asthma had been previously denied on the basis that there was no evidence of asthma in service.  While the letter cited a February 2000 decision, which had been reconsidered pursuant to the enactment of the VCAA in November 2001, the basis of the denial was essentially the same.  Specifically, the November 2001 rating decision found that service connection was not warranted as asthma neither occurred in nor was caused by service.  

To the extent that the April 2009 letter did not inform the Veteran that his claim was previously denied, in part, on the basis that asthma was not caused by service, the Board finds no prejudice to the Veteran in proceeding with a decision at this time.  In this regard, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Moreover, the Board finds that, based on the notice that was provided to the Veteran during the course of his appeal, a reasonable person could have been expected to understand the basis of the prior final denial and what was needed to support his application to reopen his claim.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007), rev'd on other grounds Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Specifically, the August 2009 rating decision and May 2010 statement of the case informed the Veteran that his claim was previously denied in the November 2001 rating decision as asthma was not shown in service, and the current evidence continued to fail to show that asthma occurred in or was caused or aggravated by military service.  Therefore, the Board finds that, to the extent the April 2009 letter was deficient with regard to the date and the full basis for the prior final, such did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  

Additionally, and in accordance with Kent, supra, the April 2009 letter also provided him with the definition of new and material evidence, advised him of the evidence and information necessary to substantiate his underlying service connection claim, and informed him of VA's respective responsibilities in obtaining evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records as well as records from the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board notes that the Veteran's service treatment records (STRs) are not available.  In this regard, a notification from the National Personnel Records Center (NPRC), printed in April 2001, indicates such records had been charged out of file and extensive searches have failed to locate it.  In a June 2001 letter, the Veteran was advised that NPRC indicated that extensive searches failed to locate his STRs.  He was further requested to provide any copies of his STRs that were in his possession.  While the Veteran provided his places of service and unit in a July 2001 statement, he did not submit any copies of his STRs.  In a January 2002 letter, the Veteran was again advised that the RO did not have copies of his STRs and NPRC could not locate such records.  In December 2002, the Veteran stated that he did not have a copy of his STRs.

In a January 2009 Formal Finding of Unavailability, the AOJ noted that the following efforts to obtain these missing records were attempted: (1) STRs were requested from the NPRC and in March 2001 a response was received stating, "search was conducted and no records were found" and (2) STRs were requested from the Veteran in June 2001 and no response was received.  Additionally, in a January 2009 letter, the AOJ informed the Veteran that NPRC had indicated that his STRs had not been found and he was again requested to provide copies of such records.

Based on the foregoing, the Board finds that the Veteran's STRs are unavailable.  Additionally, he has been properly notified of the unavailability of such and provided with an opportunity to submit such records himself.  Moreover, while the Veteran reported his unit as well as locations where he was stationed during his military service, he did not provide sufficient information regarding the location, date, and nature of any alleged treatment for asthma so as to allow for VA to conduct a search of alterative sources.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Board notes that the Veteran has not been provided with a VA examination in the instant case.  However, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1), (2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

By way of history, the Veteran's claim of entitlement to service connection for asthma has been previously denied numerous times, to include in November 2001, May 2004, and, most recently, in April 2007.  As previously discussed, the November 2001 rating decision denied the Veteran's claim for service connection for asthma neither occurred in nor was caused by service.  The May 2004 and April 2007 rating decisions determined that new and material evidence sufficient to reopen such claim had not been received.

With respect to the most recent prior denial in April 2007, the Board notes that, at the time of such decision, the Veteran's statements indicating that he had asthma during his military service, as well as private and VA treatment records showing a current diagnosis of asthma were of record.  The RO noted that the Veteran's claim had been previously denied as there was no evidence of asthma in service and denied his current application to reopen such claim as he did not submit any new and material evidence pertaining to such issue.  Specifically, the RO determined that the evidence submitted in connection with the current claim did not constitute new and material evidence because it does not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's application to reopen his claim of entitlement to service connection was denied.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In April 2007, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for asthma was received until January 2009, when VA received his most recent application to reopen such claim.  Therefore, the April 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for asthma was received prior to the expiration of the appeal period stemming from the April 2007 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the April 2007 rating decision includes the Veteran's statements, an October 2009 statement from the Veteran's treating VA physician, additional post-service treatment records, and SSA records.  The Board finds that such evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.

The Board again notes that the Veteran's claim was previously denied on the basis that there was no evidence that his asthma occurred in or was caused by his military service. The newly received likewise fails to demonstrate in-service treatment of asthma and/or a relationship between the Veteran's asthma and his military service.   

In this regard, the additional post-service treatment records only document the Veteran's diagnosis and treatment of his asthma.  Likewise, while the SSA records only reflect a current diagnosis of asthma.  The Board notes that the SSA records reflect that, at a February 2010 examination conducted for SSA purposes, the Veteran reported that he was originally diagnosed with asthma as a child.  However, nothing in the SSA records, to include the Veteran's own statements, indicate that his asthma was caused or aggravated by his military service.  Additionally, the October 2009 letter from the Veteran's treating VA physician only indicates that he is currently being treated for asthma and, due to his chronic medical conditions, it was impossible for him to hold gainful employment and he is 100% totally and permanently disabled due to such conditions.  Therefore, as the newly received medical evidence does not demonstrate that the Veteran was treated for asthma during service, or that such is otherwise related to service, i.e., caused or aggravated by service, they do not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.

Moreover, as relevant to the Veteran's statements, the Board finds that such are cumulative or redundant of the evidence of record at the time of the April 2007 rating decision.  Specifically, his statements received in connection with his current application to reopen his previously denied claim merely reiterate his request for service connection for asthma.  Such statements are duplicative of those he made in connection with his previous claims for service connection for asthma.

Therefore, the Board finds that the newly received evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER

As new and material evidence has not been received to reopen the claim for service connection for asthma, the appeal is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


